BYBEE, Circuit Judge,
concurring in part and dissenting in part:
I agree with the majority’s reversal of the district court’s grant of summary judgment to the defendants on Brownlee’s Eighth Amendment claim. However, I disagree with the majority’s finding that the district court improperly dismissed Brownlee’s due process challenge to the subsequent disciplinary proceedings. For this reason, I respectfully dissent.
As the majority notes, Brownlee was “[ajssessed 90 days Credit Forfeiture under a Division ‘D’ offense” for violating California Code of Regulation § 3005(c) for “obstructing peace officer during violent *645incident.” In his complaint, Brownlee’s claim for relief asserts, in part, that:
The actions of Defendants Montel, K.M. Chastain, Mini, Shoremaker, along with unknown C/O and Sgt, in their refusing to overturn the plaintiff [sic] disciplinary conviction; despite their knowledge of the above described due process violations, constituted deliberate indifference and further denied the plaintiff the due process of law in violation of the Fourteenth Amendment to the United States Constitution.
Plaintiff allege [sic] Prison Supervisor, N. Hayward, who sat in judgment of her own complaint in disciplinary proceedings against Plaintiff violated Plaintiff [sic] due process rights and due process requires that prison disciplinary hearing [sic] be impartial.
Brownlee’s complaint clearly seeks “to overturn [his] disciplinary conviction.” Reversal of that conviction would certainly implicate the sanctions Brownlee received, including the loss of good-time credits. Indeed, a district court reviewing Brownlee’s due process claim would have to consider that sanction. Even reading Brownlee’s pro se complaint in the most charitable light, the majority’s contention that Brownlee somehow “challenges only the manner of confinement, rather than its duration” simply is not plausible. Because good-time credits are understood to impact the “duration of sentence,” Edwards v. Balisok, 520 U.S. 641, 643, 646, 117 S.Ct. 1584, 137 L.Ed.2d 906 (1997), Brownlee’s challenge to the loss of good-time credits is precisely the type of § 1983 action barred by Heck v. Humphrey, 512 U.S. 477, 487, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
Moreover, Edwards squarely governs Brownlee’s claim. Like Brownlee, Edwards “challeng[ed] the validity of the procedures used to deprive him of good-time credits” and his complaint sought “damages for use of ... unconstitutional procedures [that violated due process].” Edwards, 520 U.S. at 643, 117 S.Ct. 1584. In Edwards, the Supreme Court held that “[t]he principal procedural defect complained of by respondent would, if established, necessarily imply the invalidity of the deprivation of his good-time credits.” Id. at 646, 117 S.Ct. 1584. The Court then discussed the various procedural defects of which Edwards complained and explained how reversing those defects would lead to the restoration of good time credits, see id. at 646-47, 117 S.Ct. 1584; here, we need not engage in such an inquiry where Brownlee’s due process claim is the “refus[al] to overturn the plaintiff [sic] disciplinary conviction.”
In addition, Brownlee’s allegation against Hayward is precisely the kind of complaint we have dismissed as within Heck and Edwards. We have held that where, as here, a plaintiffs “damages claims rely on ‘deceit and bias’ on the part of the decisionmakers, [the claims] imply the invalidity of [his] confinement insofar as [his] prolonged incarceration[ is] due to the purported bias of state officials.” McQuillion v. Schwarzenegger, 369 F.3d 1091, 1097 (9th Cir.2004). By the nature of his complaint, Brownlee’s claim “would, if established, necessarily imply the invalidity of the deprivation of his good-time credits,” and therefore, his § 1983 action falls within Heck’s bar to challenges affecting the duration of sentence. See Edwards, 520 U.S. at 643-46, 117 S.Ct. 1584; see also Preiser v. Rodriguez, 411 U.S. 475, 500, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973).
I would affirm the grant of summary judgment to defendants on Brownlee’s due process claim. I respectfully dissent.